Citation Nr: 0432482	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-10 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The appellant served on active duty from October 2001 to 
December 2001.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from a Department of Veterans Affairs (VA) 
rating decision in May 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The appellant's service medical records show that a September 
2000 enlistment physical examination report noted normal 
clinical evaluations of the back and both knees.  He denied 
having any back or knee problems.  

During active service, the appellant was seen for bilateral 
knee problems that were considered to have existed prior to 
service, based on his history of a motorcycle accident in 
1997, in which he allegedly tore both knees.

An April 2002 VA general medical examination was undertaken 
without review of the appellant's claims file.  Following 
examination, the pertinent diagnosis was bilateral knee pain 
of unknown origin, possibly related to knee sprain.  
Bilateral knee x-rays were normal.  

In May 2002, the RO denied service connection for preexisting 
right and left knee disabilities with no aggravation shown in 
service.  

VA outpatient treatment records dated in early 2003, show 
continued bilateral knee pain with possible lateral meniscal 
damage in the left knee noted on MRI.  The appellant was 
referred to physical therapy.  

Initially, inasmuch as this case involves the matter of 
aggravation, the Board points out that there has been a 
change in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A.  
§ 1111, the VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
This interpretation must be applied upon readjudication of 
the claims of entitlement to service connection for right and 
left knee disabilities.  

Also, the Board notes the onset of low back symptoms 
associated with an injury in service.  The postservice VA 
medical evidence refers to back pain of muscular origin.  In 
January 2003, the appellant was referred to physical therapy.  

The Board notes that the issues of entitlement to service 
connection for bilateral knee and low back disabilities 
remain unresolved, clinically.  Colvin v. Derwinski 1 Vet. 
App. 171, 174 (1991). 

The Board notes that based on pertinent bilateral knee and 
low back symptoms noted in service and following separation 
from active duty that, the appellant should be afforded a 
special orthopedic examination with nexus opinions regarding 
the etiology of any identifiable low back and or/knee(s) 
disability(ies) with date of approximate onset.  

All outstanding VA treatment records should be obtained for 
appellate review.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski , 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In this regard, the appellant should be 
requested to identify the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
pertaining to treatment for low back 
and/or bilateral knee disorders, from 
separation from service to the present.  

Also, the appellant should be requested 
to identify the names, addresses, and 
approximate dates of treatment of all 
medical care providers who may possess 
records pertaining to treatment for 
bilateral knee disabilities prior to 
active duty.

Regardless of the appellant's response, 
all pertinent outstanding VA treatment 
and physical therapy reports should be 
obtained.

After obtaining any necessary 
authorization or medical releases, all 
treatment reports from those sources 
identified by the appellant whose records 
have not previously been secured should 
be obtained and associated with the 
claims file.

2.  If any of the relevant records sought 
are unavailable or unobtainable, the 
appellant should be notified of such fact 
and provided an explanation of the 
efforts used to obtain those records, and 
a description of any further action to be 
taken with respect to the claims.

3.  The appellant should be afforded a VA 
special orthopedic examination by an 
orthopedic surgeon, including on a fee 
basis, if necessary, for the purpose of 
ascertaining the current nature, extent 
of severity, etiology and date of 
approximate onset of any low back and/or 
bilateral knee disabilities.  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the medical report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The medical specialist should be asked to 
express an opinion as to whether it is at 
least as likely as not that any present 
low back disability(ies), is/are related 
to any incident of active service.  

The medical specialist should identify 
any current identifiable chronic right 
and/or left knee disability, if any.  

If any chronic right and/or left knee 
disability is presently demonstrated, the 
medical examiner should express an 
opinion on the following questions: (1) 
What is the current knee disability 
diagnosis(es)? (2) Is it at least as 
likely as not (that is, 50 percent or 
greater chance) that any knee 
disability(ies) initially manifested in 
active duty? (3) If and only if, the 
medical examiner determines that the 
medical evidence sufficiently 
demonstrates that any knee disability 
clearly and unmistakably (undebatable) 
existed prior to active service, as 
opposed to mere speculation or 
conjecture, the medical examiner should 
opine as to whether there is "clear and 
unmistakable" evidence demonstrating that 
the preexisting knee disability did not 
increase in severity in service beyond 
the natural progress of the disorder.  

Any additional examination(s) thought 
necessary by the examiner to be able to 
provide such opinion is at their option.  


Any opinion expressed by the examiner 
must be accompanied by a complete 
rationale. 

4.  Thereafter, the appellant's claims 
file should reviewed to ensure that the 
above requested development has been 
completed in its entirety.  In 
particular, the requested examination 
report and any expressed opinion should 
be reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the issues of 
entitlement to service connection for low 
back and bilateral knee disabilities 
should be formally adjudicated.  The 
adjudication of the issues of service 
connection for right and left knee 
disabilities on appeal should also 
include documented consideration of 
Cotant v. Principi, 17 Vet. App. 116 
(2003) and VAOPGCPREC 3-2003 (July 16, 
2003), 

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issues 
currently on appeal.  38 C.F.R. § 19.31.

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  


No action is required of the appellant until he is notified 
by the VBA AMC; however, the appellant is hereby notified 
that failure to report for scheduled VA examinations without 
good cause shown may adversely affect the outcome of his 
claims on appeal for entitlement to service connection for 
low back and bilateral knee disabilities.  38 C.F.R. § 3.655 
(2004). 




	                  
_________________________________________________
	WARREN W. RICE, JR 	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



